Case: 2:15-cv-00448-JLG-EPD Doc #: 76 Filed: 01/31/19 Page: 1 of 3 PAGEID #: 3764



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 OHIO COAL ASSOCIATION, et al.,                :     Case No.: 2:15-cv-448
                                               :
        and                                    :     Related Case No.: 2:14-cv-2646
                                               :
 MURRAY ENERGY                                 :     JUDGE JAMES L. GRAHAM
 CORPORATION,                                  :
 et al.,                                       :     MAGISTRATE JUDGE ELIZABETH P.
                                               :     DEAVERS
                       Plaintiffs,             :
 v.                                            :
                                               :
 R. ALEXANDER ACOSTA,                          :   JOINT STATUS REPORT WITH
 SECRETARY OF LABOR, and                       :   PROPOSED BRIEFING SCHEDULE
 THE MINE SAFETY AND HEALTH                    :
 ADMINISTRATION,                               :
                                               :
                       Defendants.


       1.     On December 20, 2018, this Court endorsed the parties’ proposed briefing

schedule, which was to begin with Defendants filing the supplemental administrative record on

January 3, 2019.

       2.     On December 26, 2018, Defendants moved for a stay of the January 3, 2019

deadline due to the lapse in appropriations to the Department of Justice that began on December

22, 2018. This Court granted Defendants’ motion to stay on December 27, 2018.

       3.     On January 25, 2019, appropriations for the Department of Justice were restored

through February 15, 2019, and Defendants notified the Court of such on January 28, 2019.

       4.     The parties have conferred regarding a new briefing schedule for cross-motions for

summary judgment (based on the administrative record) that closely mirrors the previous briefing




                                               1
Case: 2:15-cv-00448-JLG-EPD Doc #: 76 Filed: 01/31/19 Page: 2 of 3 PAGEID #: 3765



schedule while taking into account the 35-day lapse in appropriations, and therefore propose the

following schedule:

           •   Defendant shall supplement the administrative record per the Court’s February 27,

               2017 Order (ECF No. 47 in 15-cv-448 and ECF No. 73 in 14-cv-2646) by February

               4, 2019;

           •   The parties shall file their cross-motions for summary judgment by April 5, 2019;

           •   The parties shall file their responses to the cross-motions for summary judgment by

               June 7, 2019;

           •   No further briefs on the cross-motions for summary judgment shall be filed without

               leave of this Court; and

           •   Any party may move for further amendment of the above-described deadlines for

               good cause shown.


Dated: January 31, 2019

                                     Respectfully submitted,


 JOSEPH H. HUNT                                            s/ Vladimir P. Belo, by s/ Kari E.
 Assistant Attorney General                                D’Ottavio, per authorization
 Civil Division                                            Vladimir P. Belo (0071334)
                                                           Thomas M. Connor (0082462)
 BENJAMIN GLASSMAN                                         Sarah B. Cameron (0091319)
 United States Attorney                                    Dinsmore & Shohl LLP
                                                           191 West Nationwide Blvd, Suite
 BRAD P. ROSENBERG                                         300
 Assistant Director                                        Columbus, Ohio 43215
 Federal Programs Branch                                   Telephone: (614) 628-6935
                                                           Facsimile: (614) 628-6880
 s/ Kari E. D’Ottavio                                      vladimir.belo@dinsmore.com
 KARI E. D’OTTAVIO
 U.S. Department of Justice                                Attorneys for Plaintiffs in
 Civil Division, Federal Programs Branch                   Case No. 2:15-cv-448
 1100 L Street NW

                                                2
Case: 2:15-cv-00448-JLG-EPD Doc #: 76 Filed: 01/31/19 Page: 3 of 3 PAGEID #: 3766



 Washington, D.C. 20005                                    Henry Chajet (Pro Hac Vice)
 Tel: (202) 305-0568                                       Avi Meyerstein (Pro Hac Vice)
 Fax: (202) 616-8470                                       HUSCH BLACKWELL LLP
 kari.e.d’ottavio@usdoj.gov                                750 17th Street, NW, Suite 900
                                                           Washington, D.C. 20006
 Attorneys for Defendants                                  Telephone: (202) 378-2300
                                                           Facsimile: (202) 378-2319
                                                           henry.chajet@huschblackwell.com
                                                           avi.meyerstein@huschblackwell.com

                                                           Attorneys for Plaintiffs in
                                                           Case No. 2:14-cv-2646




                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was electronically filed on

January 31, 2019 via the Court’s ECF filing system, which automatically serves notice on all

counsel of record in this action.


                                                            s/ Kari E. D’Ottavio
                                                            Kari E. D’Ottavio




                                                3
